Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 7/1/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-14 are pending.  This Action is Non-FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 has been entered.
Claims Analysis
Claims 1-4 and 11-14 are directed toward a catalytic composition.  Claim 10 is directed toward a fuel cell having a catalytic layer.  Limitations regarding methods of forming the catalytic composition and/or catalytic layer are not given patentable weight unless such limitations impart structure to the claimed catalytic composition and/or catalytic layer.  See MPEP 2113.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1-4 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of claims 1, 9 and 10 recite “wherein the binding agent composition does not include the first ionomer”, which fails to comply with the written description requirement.  Negative limitations must find support in the specification as filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kongkanand et al., US 2018/0331368 A1.
Kongkanand teaches a method of making a fuel cell including the following steps: comprising: (a) mixing carbon nanotubes (CNT) with an initial dispersion, wherein the initial dispersion includes an ionomer; (b) heating and stirring the initial dispersion to form a CNT-ionomer composite suspension; (c) after forming the CNT-ionomer composite suspension, mixing the CNT-ionomer composite 30 suspension with an electrode catalyst solution to form an electrode ink, wherein the electrode catalyst solution includes a carbon black powder 28 and a catalyst 26 supported by the carbon black powder; and (d) coating a proton exchange membrane 1 with the electrode ink to form the fuel cell electrode 4 (abstract).  See at least Figure 2:

    PNG
    media_image1.png
    288
    609
    media_image1.png
    Greyscale

In a fuel cell, ionomer must be distributed uniformly throughout the electrode to ensure sufficient proton transport to all of the platinum surface. A fuel cell with a segregated electrolyte distribution allows the ionomer to distribute uniformly in the cathode layer without coating all of the platinum (Pt) surfaces. As a result, sufficient oxygen and proton transport occurs to all the platinum surfaces to maintain good high-power performance [0004].  In the fuel cell electrode, the ionomer is strongly associated with carbon nanotubes (CNT) to minimize the interaction between the ionomer and the platinum surface. Instead of mixing the catalyst with the ionomer together in one step, the ionomer is first associated with the CNTs in a separate container before adding the catalyst. The strong association between CNT and ionomer occurs because ionomer wraps around the CNTs. Fuel cells with cathodes made using this approach showed improvements in performance during testing at high-current densities (i.e., 40-60 mV at 2.5 A/cm.sup.2). Specifically, the presently disclosed electrode made by the method described balances proton conduction and oxygen transport in order to maximize energy conversion during the electrochemical reaction in the fuel cell [0005]. 
The ionomer is included in an ionomer dispersion. The method may further include mixing water, n-propanol, and the ionomer dispersion to form the initial dispersion [0007].  The dispersion is heated at a temperature of 50-100°C.  Mixing the CNT-ionomer composite with the electrode catalyst solution includes mixing the catalyst-loaded carbon black powder with water, n-propanol, and the CNT-ionomer composite suspension to form a segregated ionomer electrode ink [0008].  The electrode includes a CNT-ionomer composite including carbon nanotubes and an ionomer coupled to the carbon nanotubes. The electrode further includes a carbon black powder coupled to the CNT-ionomer composite, and a plurality of platinum nanoparticles supported by the carbon black powder. Each of the carbon nanotubes has a diameter ranging between 10 and 20 nanometers. The CNT-ionomer composite may include a sulfonated tetrafluoroethylene based fluoropolymer-copolymer [0009].  
Furthermore, a hydrophilic polymer or a polymer electrolyte (ionomer) may be deposited on or attached to the support material surface to enhance the hydrophilicity of the electrode layer [0023].  
An ionomer may be characterized by its equivalent weight (EW) which is defined as the weight of ionomers per mole of sulfonic acid group. A suitable ionomer may have an EW value between about 400 and 1500. Different ionomers may be combined and included in the electrode 4 [0024].  In addition, for an electrode to perform at high power, the ionomer must be distributed uniformly to ensure sufficient proton transport to all of the platinum surface. The presently disclosed fuel cell  facilitates segregated electrolyte distribution, thereby allowing the fuel cell to distribute the ionomer uniformly over the platinum surface. As a result, in the presently disclosed fuel cell 14, sufficient proton transport occurs over all the platinum surface [0025].  The fuel cell 14 made using the method 100 minimizes ionomer interaction with platinum while maintaining efficient and effective proton transport, thereby enhancing high-power fuel cell performance [0031].  
  Kongkanand does not explicitly teach a first ionomer having a first equivalent mass coats a carbon nanomaterial and a second ionomer having a second equivalent mass is contained in the binding agent composition wherein the first equivalent mass is different from the second equivalent mass.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Kongkanand teaches different ionomers may be combined and included in the electrode 4 [0024].  In addition, a hydrophilic polymer or a polymer electrolyte (ionomer) may be deposited on or attached to the support material surface to enhance the hydrophilicity of the electrode layer [0023].  
Kongkanand does not explicitly teach the thickness of the ionomer coated on the carbon nanotubes.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Kongkanand teaches the carbon nanotubes has a diameter ranging between 10 and 20 nanometers [0009].  In addition, the teachings of Kongkanand as a whole, and at least Figure 2, suggests the thickness of the ionomer on the carbon nanotubes is smaller than the diameter of the carbon nanotubes.  Kongkanand is silent regarding the pressure conditions of preparing the CNT-ionomer composite.  However, one of skill would have found preparing the CNT-ionomer composite at ambient temperature obvious.
Kongkanand teaches heating and stirring the initial dispersion may include stirring the initial dispersion with a magnetic stirrer rotating at about 350 revolutions per minute. Heating and stirring the initial dispersion may include heating the initial dispersion to a temperature ranging between 50 degrees Celsius and 100 degrees Celsius. Heating and stirring the initial dispersion may include simultaneously heating and stirring the initial dispersion for 2.5 hours. The method may further include continuing stirring the initial dispersion for 16 hours without heating the initial dispersion after simultaneously heating and stirring the initial dispersion for 2.5 hours. The method may further include comprising allowing the initial dispersion to cool through natural convection for 16 hours without heating the initial dispersion [0008].  Cooling via natural convection is a drying step.  See at least [0031] of Kongkanand that teaches natural convection is a method of drying.  
Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive.
At least claims 1, 9 and 10 have been amended to recite "wherein the binding agent composition does not include the first ionomer" which is not enabled by the specification as filed. The specification discloses "first and second ionomers are the same or different". See abstract; [0014] and [0040]. The claimed binding agent composition is a different claimed element than the first ionomer or the second ionomer. Negative limitations must find support in the specification.
Applicant argues the cited reference “fails to teach or suggest that different ionomers are used to coat the carbon nanomaterial than those used in the binding agent”.  Examiner disagrees.  First, Kongkanand teaches, in addition, a hydrophilic polymer or a polymer electrolyte (ionomer) may be deposited on or attached to the support material surface to enhance the hydrophilicity of the electrode layer [0023].  Second, Kongkanand teaches an ionomer may be characterized by its equivalent weight (EW) which is defined as the weight of ionomers per mole of sulfonic acid group. A suitable ionomer may have an EW value between about 400 and 1500. Different ionomers may be combined and included in the electrode [0024].  In addition, for an electrode to perform at high power, the ionomer must be distributed uniformly to ensure sufficient proton transport to all of the platinum surface. The presently disclosed fuel cell  facilitates segregated electrolyte distribution, thereby allowing the fuel cell to distribute the ionomer uniformly over the platinum surface. As a result, in the presently disclosed fuel cell 14, sufficient proton transport occurs over all the platinum surface [0025].  The fuel cell 14 made using the method 100 minimizes ionomer interaction with platinum while maintaining efficient and effective proton transport, thereby enhancing high-power fuel cell performance [0031].  Third, Examiner notes the method of forming the catalyst composition of at least claims 1 and 2 is not given patentable weight and the claims are not directed toward a fuel cell.  See also [0007] and [0023] of Kongkanand.
Regarding claim 5, Kongkanand teaches the method may further include allowing the initial dispersion to cool through natural convection for 16 hours without heating the initial dispersion [0008].  Cooling via natural convection is a drying step.  See at least [0031] of Kongkanand that teaches natural convection is a method of drying.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M DOVE/           Primary Examiner, Art Unit 1727